In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00117-CR



          JERRY DON WHATLEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 294th District Court
               Van Zandt County, Texas
             Trial Court No. CR05-00442




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        Richard A. Schmidt, Assistant Criminal District Attorney for Van Zandt County, has

filed a motion to extend time to file the State’s brief in this matter. The brief was due March 22,

2013.

        In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time, stating only that he was assigned to complete the appellate brief in

this case in addition to his normal prosecutorial duties and that he has “been unable to complete

the . . . brief in the time allotted.” This Court interprets Rule 10.5(b)(2) of the Texas Rules of

Appellate Procedure as requiring counsel to provide the Court with specific information to

justify a requested extension of time, including the cause numbers of other briefs filed, the dates

they were filed, the dates of trials, how long those trials are expected to last, etc. Broad, general

statements do not provide the required facts and are not adequate to meet the requirements of the

rule. See TEX. R. APP. P. 10.5(b)(2).

        All future motions to extend time filed with this Court must contain case-specific

information adequate to justify the request, or they will be denied.

        In this instance, we grant the motion for an extension, for a period of thirty days, making

appellant’s brief now due on or before April 22, 2013. Further requests for extensions will not

be looked upon with favor.

        IT IS SO ORDERED.

                                              BY THE COURT

Date: April 2, 2013


                                                 2